      Case 1:20-cv-08334-LTS-OTW Document 19 Filed 12/11/20 Page 1 of 1
                                       U.S. Department of Justice
[Type text]   MEMO ENDORSED
                                       United States Attorney
                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       December 8, 2020
VIA ECF                                Applications granted. Response to complaint due Feb. 18, 2021. The
Hon. Ona T. Wang                       Dec. 15, 2020 ICMC is hereby adjourned to Feb. 24, 2021 at 10:30
United States Magistrate Judge         AM. See ECF 16 for instructions. ECF 17 resolved. SO ORDERED.
United States District Court
500 Pearl Street
                                       /s/ Ona T. Wang Dec. 11, 2020
New York, New York 10007
                                       U.S.M.J.
       Re:     Bill v. Wolf, et al., No. 20 Civ. 8334 (LTS) (OTW)

Dear Judge Wang:

       This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Adjust Status (Form I-485). The government’s response to the complaint is currently due on
December 18, 2020. The Court has scheduled a conference in this matter for December 15, 2020.
See ECF No. 16. Counsel for the parties having conferred, I write respectfully to request on behalf
of both sides a two-month extension of the government’s time to respond to the complaint (i.e.,
from December 18, 2020 to February 18, 2021) and an adjournment of the December 15
conference to a date after the government’s response is due.

        The extension is respectfully requested because USCIS has informed me that it expects to
issue a Notice of Intent to Deny to the plaintiff in the next two to three weeks. The plaintiff then
will have time to provide additional information to USCIS for it to consider in adjudicating the
Form I-485, which would render this action moot. The requested extension and adjournment are
thus in the interests of efficiency and conservation of resources. In the event that the Court grants
the parties’ requests, counsel for both sides note that they are available for a rescheduled
conference at 11:00 a.m. on February 23 and March 2, 2021.

        This is the first request for an extension of the deadline to respond to the complaint and for
an adjournment of the initial conference. The plaintiff joins in these requests. The parties
respectfully request that the Court accept this letter in lieu of the case management plan required
under the Court’s individual practices.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
